PER CURIAM:
This claim was submitted for decision based upon the allegations in the Notice of Claim and Respondent's Answer.
Claimant, Huong Thi Phung, an inmate at the Eastern Regional Jail at the time of the incident, seeks to recover $15,100.00 for seven pieces of 18 karat gold and diamond jewelry that she alleges were entrusted to Respondent but which have not been returned to her.
In its Answer, Respondent admits the validity of the claim and that the amount is fair and reasonable.
This Court has taken the position in prior claims that if a bailment situation has been created, Respondent is responsible for property of an inmate which is taken from that inmate, remains in its custody, and is not produced for return to the inmate.
Accordingly, the Court is of the opinion to make an award to the Claimant herein in the amount of $15,100.00
Award of $15,100.00.